DETAILED ACTION
This office action is in response to applicant’s filing dated February 23, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-53 is/are pending in the instant application.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 21, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Acknowledgement is made of the drawings received on February 23, 2021.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   This is a written description rejection.
The Written Description Guidelines for examination of patent applications indicates, “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus.” (Federal register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3) and (see MPEP 2164).
In the instant case, claims 1-53 are directed to a formulation comprising 17.5 mg of rofecoxib or a pharmaceutically acceptable salt thereof, wherein:
the formulation achieves a mean Cmax plasma concentration of more than 167 ng/ml, 180 ng/ml, 190 ng/ml, 200 ng/ml, or 224 ng/ml following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age (claims 1-4, 19-23, and 38-42).
the formulation achieves a mean Cmax plasma concentration within 80-125% of 224 ng/ml following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age (claim 5, 24, and 43).
the formulation achieves a mean plasma AUC0-∞ of more than 3000 h*ng/ml following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age (claim 6, 18, and 44)
the formulation achieves a higher mean plasma Cmax and higher mean plasma AUC0-∞ in a population of healthy female adults less than 65 years of age compared to a population of healthy male adults less than 65 years of age (claim 7, 25, and 45)
the formulation achieves a higher mean plasma AUC0-∞ in healthy Caucasian adults less than 65 years of age compared to a population of healthy African American adults less than 65 years of age following oral administration of a single dose of the formulation (claim 8, 26, and 46)
the formulation achieves an arithmetic mean plasma concentration at least 2.0 ng/ml at 15 minutes (claim 9, 27, and 36) or at least 79 ng/ml at 45 minutes (claim 10, 28, and 37) following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age 
Thus, the claims encompass a genus of formulations comprising 17.5 mg rofecoxib which are defined by functional characteristics when administered as a single dose to a population of healthy adults less than 65 years of age.   
The phrase “a solid dosage formulation comprising 17.5 mg of rofecoxib or a pharmaceutically acceptable salt thereof…” is open ended and as such, it does not exclude any other ingredients from being present together with rofecoxib, only that the formulation comprises 17.5 mg rofecoxib.   As such, the claims are being interpreted as: a mixture or composition comprising rofecoxib limited by certain physicochemical properties which does not exclude the presence of other components. 
Therefore, the claims encompass a genus of compositions defined by its physicochemical properties, which is simply a wish to know the identity of such composition that will satisfy those physicochemical properties.  Accordingly, there is insufficient written description encompassing: “a mixture or composition comprising rofecoxib (instant claims 1-15, 17-33, 35-51, and 53) or a mixture or composition comprising rofecoxib and a disintegrant (instant claim  16, 34, and 52)” wherein the formulation provides the claimed pharmacokinetic properties as disclosed in the instant claims, because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of “a mixture or composition comprising rofecoxib” or “a mixture or composition comprising rofecoxib and a disintegrant” in which the formulation provides one or more of the claimed pharmacokinetic properties as disclosed in the instant claims are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences.  The Court further elaborated that generic statements are not adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.
Per the Enzo court’s example, (Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, “a mixture or composition comprising rofecoxib” or “a mixture or composition comprising rofecoxib and a disintegrant” in which the formulation provides one or more of the claimed pharmacokinetic properties as disclosed in the instant claims, does not distinguish any particular composition comprising rofecoxib or a pharmaceutically acceptable salt thereof or any particular composition comprising rofecoxib or a pharmaceutically acceptable salt thereof and a disintegrant from other compositions having the same activity or function and as such does not satisfy the written-description requirement.  Applicant has not disclosed enough relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
M.P.E.P. 2163 II-A-3-a ii) states: “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i) (C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.)”.
In the instant case, Applicants disclose 3 compositions comprising rofecoxib, lactose monohydrate, microcrystalline cellulose, hydroxypropyl cellulose, croscarmellose sodium, magnesium stearate, and Pigment Blend Yellow (see Table 9 [0645] and Table 11 [0656]). 
Given the broad scope of the claimed subject matter (the large genus of formulations comprising rofecoxib or rofecoxib and a disintegrant that might satisfy the instantly claimed physicochemical properties), applicant has not provided sufficient written description that would allow the skilled artisan to recognize that applicant was in possession of the genus of “a composition comprising rofecoxib” or “a composition comprising rofecoxib and a disintegrant” wherein the formulation provides the claimed pharmacokinetic properties as disclosed in the instant claims.
In the absence of structural characteristics that are shared by members of the genus of “a composition comprising rofecoxib or a pharmaceutically acceptable salt thereof” or “a composition comprising rofecoxib or a pharmaceutically acceptable salt thereof and a disintegrant” wherein the formulation provides the claimed pharmacokinetic properties as disclosed in the instant claims, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, Applicant was not in possession of the claimed genus.  See University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).
In summary, the skilled in the art will not know which other components (if any) and in which proportion should be present in the claimed composition besides rofecoxib in order to satisfy the above release profile.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16, 18-34, and 36-52 are rejected under 35 U.S.C. 103 as being unpatentable over Vioxx® (rofecoxib tablets and oral suspension, Merck & Co, Inc., March 2004, hereinafter referred to as Vioxx®, cited in the IDS filed May 21, 2021) in view of Aluha et al (JPP, 2003; 55:859-894, cited in the IDS filed May 21, 2021) and Chavanpatil et al (Journal of Inclusion Phenomena and Macrocyclic Chemistry, 2002; 44:145-149).  
Regarding claims 1-10, 15, 16, 18-28, 33, 34, 36-46, 51, and 52, Vioxx® teaches each tablet of VIOXX for oral administration contains either 12.5 mg, 25 mg, or 50 mg of rofecoxib and the following inactive ingredients: croscarmellose sodium, hydroxypropyl cellulose, lactose, magnesium stearate, microcrystalline cellulose, and yellow ferric oxide (page 1, 3rd paragraph).  A tablet reads on a solid dosage formulation.  The Examiner notes that the ingredients taught by Vioxx® appear to be the same or very similar to those listed in Example 1 (Table 7).  Vioxx® does not explicitly teach a tablet comprising 17.5 mg of rofecoxib. 
However, Vioxx® does teach VIOXX is administered orally; the lowest dose of VIOXX should be sought for each patient (page 20, 1st paragraph).  Vioxx® teaches Osteoarthritis, the recommended starting dose of VIOXX is 12.5 mg once daily; some patients may receive additional benefit by increasing the dose to 25 mg once daily; and the maximum recommended daily dose is 25 mg.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amount of rofecoxib taught by Vioxx® as a starting point for optimizing the amount of rofecoxib utilized to formulate a tablet comprising rofecoxib since Vioxx® teaches tablets comprising rofecoxib are useful for treating osteoarthritis and because dosage is a result-effective variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosage given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
The prior art does not explicitly teach the disclosed composition achieves the pharmacokinetic properties of instant claims 1-10, 18-28, and 36-46.  However, the claimed pharmacokinetic properties depend, among other things, from the specific components, relative amounts, type of formulation, and pH of the formulation etc., all of which seem to be the same or very similar to the composition made obvious by the prior art (see above rejection).  
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulations comprising rofecoxib and a disintegrant that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed composition is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).  

Moreover, Ahuja teaches pharmacokinetic parameters of rofecoxib wherein the Cmax of 12.5 mg rofecoxib after single dose is 147 ± 34, which would encompass a Cmax range of 113-181 ng/ml (Table 4).  A Cmax of 180 ng/mL is within the range one of ordinary skill in the art would expect for a single dose of 12.5 mg of rofecoxib.  Thus, the skilled artisan would find it reasonable that a 17.5 mg tablet composition comprising the same components would achieve a Cmax of 180 ng/mL in view of the art.  Furthermore, Chavanpatil teaches enhancement of oral bioavailability of rofecoxib using β-cyclodextrin (Title); comparison of pharmacokinetic parameters after administration of Rofecoxib with β-cyclodextrin (Rof-BCD) tablet and rofecoxib marketed tablet (Table 1) 25 mg dose; and Cmax of marketed tablet of rofecoxib is 162.30 (±22.63) ng/ml and the Cmax of Rof-BCD tablet is 300.82  (±21.40) ng/ml.  Moreover, Chavanpatil teaches there was a statistically significant difference in Cmax of the test formulation when compared with standard formulation of rofecoxib; the percent relative bioavailability of the test formulation as judged from AUCrm0−24 was 129.33 as compared to the standard formulation of rofecoxib; thus, rofecoxib-β-cyclodextrin tablet formulation provides better oral bioavailability as compared to the marketed rofecoxib formulation.  It would have been prima facie obvious to one of ordinary skill in the art to optimize the tablet formulation comprising 17.5 mg rofecoxib to achieve a mean Cmax greater than 180 ng/ml, 190 ng/ml, 200 ng/ml, or even 224 ng/ml in view of the prior art.  In particular, Chavanpatil establishes that formulating a composition that increases the Cmax achieved above 162 to 300 ng/ml improves oral bioavailability.

Regarding claims 16, 34, and 52, croscarmellose sodium reads on disintegrant as evidenced by the instant specification which teaches croscarmellose sodium is a disintegrant (see paragraph [0051].
Taken together, all this would result in the formulation of claims 1-10, 15, 16, 18-28, 33, 34, 36-46, 51, and 52 with a reasonable expectation of success.

Regarding claims 11-14, 29-32, and 47-50, Vioxx® teaches each 5 mL oral suspension contains either 12.5 or 25 mg of rofecoxib and the following inactive ingredients: citric acid (monohydrate), sodium citrate (dihydrate), sorbitol solution, strawberry flavor, xanthan gum, and purified water. Added as preservatives are sodium methylparaben 0.13% and sodium propylparaben 0.02% (page 1, 4th paragraph) and VIOXX Tablets 12.5 mg and 25 mg are bioequivalent to VIOXX Oral Suspension 12.5 mg/5 mL and 25 mg/5 mL, respectively (page 2, 1st paragraph).  It would have been obvious to one of ordinary skill in the art to formulate 17.5 mg rofecoxib in a liquid dosage form wherein the formulation is a solution, suspension, syrup in view of the teachings of VIOXX® which establish that liquid formulations are bioequivalent to tablet formulations.
Taken together, all this would result in the formulation of claims 11-14, 29-32, and 47-50 with a reasonable expectation of success.


Claims 17, 35, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Vioxx® (rofecoxib tablets and oral suspension, Merck & Co, Inc., March 2004, hereinafter referred to as Vioxx®, cited in the IDS filed May 21, 2021) in view of Aluha et al (JPP, 2003; 55:859-894, cited in the IDS filed May 21, 2021) and Chavanpatil et al (Journal of Inclusion Phenomena and Macrocyclic Chemistry, 2002; 44:145-149) as applied to claims 1-16, 18-34, and 36-52 above, and further in view of Boyong et al (WO 2010/033179 A1, cited in the IDS filed May 21, 2021) and Kumar et al (US 2005/0049291 A1, cited in the IDS filed May 21, 2021).
Vioxx®, Aluha, and Chavanpatil suggests all the limitations of claims 17, 35, and 53 (see above 103 rejection), except wherein the rofecoxib has a d90 particle size in the range of about 10 to about 12 µm, d50 particle size in the range of about 3 µm to about 4 µm, and a d10 particle size in the range of about 0.5 µm to about 1.0 µm.
However, Boyong teaches the aqueous solubility of an active pharmaceutical ingredient ("API") influences both the bioavailability of the drug and the rate at which the API can be released from a formulated product; the rate of dissolution of an API from a formulation can place an upper limit on the rate of absorption of the API in a person to whom the product is administered; many active pharmaceutical ingredients have poor aqueous solubility and low bioavailability; one method that has been used to improve the dissolution of API’s is to reduce the particles size of the active ingredient, which increases the surface area of the active ingredient and may result in an increased rate of dissolution (page 1, lines 12-21).  Boyong teaches the granules are useful for making oral solid dosage forms, for example capsules and compressed tablets, in a variety of shapes and sizes (page 5, lines 18-20); active pharmaceutical ingredients having poor aqueous solubility include rofecoxib (page 5, lines 23-32 and claim 4).  
Boyong teaches a granule for a pharmaceutical composition comprising a core which comprises at least one active pharmaceutical ingredient intimately associated with at least one hydrophilic polymer, wherein the active pharmaceutical ingredient has a solubility in water of less than about 1 mg/ml (claim 1); further comprising at least one excipient (claim 2); wherein the at least one excipient comprises at least one diluent and at least one disintegrant, further comprising a lubricant (claim 3); at least one active pharmaceutical ingredient has a solubility in water of less than about 1 mg/ml is rofecoxib (claim 4); where the at least one hydrophilic polymer is hydroxypropyl cellulose (claim 5); where the at least one diluent is lactose monohydrate and microcrystalline cellulose (claim 6); where the at least one disintegrant is croscarmellose sodium (claim 7); and where the granulate further comprises at least one lubricant, magnesium stearate (claim 8).  
Boyong further teaches a pharmaceutical composition in an oral dosage form, such as tablets or capsules, may be prepared using granulates; the dry granulate obtained by the methods described above can be used directly, or can be blended with one or more additional pharmaceutically acceptable excipients prior to use; in one embodiment, the granulate is blended with at least one lubricant prior to use, for example, prior to being compressed into tablets; the dry granulates can be further processed to change the particle size distribution to a desired distribution; the particle size distribution of the granules may be adjusted to affect the dissolution profile or the release rate profile of the active ingredient from the formula.  
Thus, Boyong establishes that it was known in the art to reduce the particles size of the active ingredient to improve the dissolution of API’s, which increases the surface area of the active ingredient and may result in an increased rate of dissolution; that dry granulates can be further processed to change the particle size distribution to a desired distribution; and that the particle size distribution of the granules may be adjusted to affect the dissolution profile or the release rate profile of the active ingredient from the formula.

	Kumar teaches it has now been discovered that, micronized drug or drug in submicron size range, when incorporated to the pharmaceutical compositions results in readier dissolution, increased rate of absorption, enhanced percutaneous absorption and hence better topical efficacy. [0012]; the wettability and hence dissolution properties of a biologically active substance or drug precursor greatly influence the bioavailability; it has been observed that by increasing the surface area of a particulate drug, such as by decreasing the particle size, the rate of dissolution of the drug is increased thereby resulting in better permeability and percutaneous efficacy [0013].  Kumar further teaches a topical pharmaceutical composition exhibiting enhanced absorption and better efficacy of cyclooxygenase-2 enzyme inhibitor which
is attained through incorporation of micronized and submicronized drug particles into a vehicle suitable for topical application to the skin; the fine particle size of the COX-2 enzyme inhibitor is critical to the present invention wherein the distribution of particle size in the micron and preferably in the submicron size range; accordingly, the particle size of the drug is such that the mean particle size is less than about 30 microns, preferably less than about 5 microns and more preferably less than about 0.9 microns [0026].  Moreover, Kumar teaches Example 2, a pharmaceutical composition of rofecoxib [0060]; rofecoxib, micronized, mean particle size 9.51µ [0061]; and in vitro release for micronized and submicronized rofecoxib was very similar over the course of 240 min (see Table 6).  
As such, since Vioxx®, Aluha, and Chavanpatil teach a tablet formulation comprising rofecoxib, croscarmellose sodium, hydroxypropyl cellulose, lactose, magnesium stearate, microcrystalline cellulose, and yellow ferric oxide; since Boyong teaches composition comprising a granulate comprising rofecoxib wherein the excipients include croscarmellose sodium, hydroxypropyl cellulose, lactose, magnesium stearate, and microcrystalline cellulose and that it was known in the art to reduce the particles size of the active ingredient to improve the dissolution of API’s, which increases the surface area of the active ingredient and may result in an increased rate of dissolution; that dry granulates can be further processed to change the particle size distribution to a desired distribution; and that the particle size distribution of the granules may be adjusted to affect the dissolution profile or the release rate profile of the active ingredient from the formula; and since Kumar teaches that increasing the surface area of a particulate drug, such as by decreasing the particle size, the rate of dissolution of the drug is increased and a formulation comprising micronized rofecoxib wherein the mean particle size is 9.51µ , it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the mean particle sizes taught by Kumar as a starting point for optimizing the particle size distribution of rofecoxib for formulating a composition comprising micronized rofecoxib granules with an expectation of success, since the prior art establishes that particle size distribution of the granules may be adjusted to affect the dissolution profile or the release rate profile of the active ingredient from the formula in both oral and topical formulations comprising rofecoxib.  Moreover, mean particle size distribution is a result-effective variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable mean particle size distribution would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed mean particle size distribution, the determination of the optimum or workable mean particle size distribution given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the practice of the method of claims 42, 52, and 60 with a reasonable expectation of success.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 15-28, 33-46, and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-60 of copending Application No. 17/127,970 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are directed to a formulation comprising 17.5 mg of rofecoxib wherein the composition is a tablet, wherein the composition further comprises a disintegrant.
The copending composition is directed to a solid dosage formulation comprising 17.5 mg of rofecoxib, or a pharmaceutically acceptable salt thereof.  The formulation of the copending claims achieves the same or very similar pharmacodynamic properties.  Moreover, the copending claims recite a particle size that is the same or very similar to that of the instant claims.  It would have been prima facie obvious to one of ordinary skill in the art to arrive at a tablet formulation of the instant claims from the solid formulation of the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-10, 15-28, 33-46, and 51-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,945,992 B1. Although the claims at issue are not identical, they are not patentably distinct from each other:
The instant claims are directed to a formulation comprising 17.5 mg of rofecoxib, or a pharmaceutically acceptable salt thereof, wherein the formulation achieves a mean Cmax plasma concentration of more than 180 ng/ml following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age.
The previously allowed claims are directed to a method for treating pain, fever, or inflammation in a human subject, the method comprising orally administering to the subject once daily a solid dosage formulation comprising 17.5 mg of rofecoxib, wherein the formulation achieves a mean Cmax plasma concentration of more than 180 ng/ml following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age.  
The claims differ in that the instant claims are directed to a composition and the previously allowed claims are directed to a method of treatment comprising administering the same composition.  The composition of the previously allowed claims would anticipate the composition of the instant claims as they are directed to a composition having the same compound in the same amounts with the same pharmacokinetic properties.  


Claims 1-10, 15-28, 33-46, and 51-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,987,337 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other:
The instant claims are directed to a formulation comprising 17.5 mg of rofecoxib, or a pharmaceutically acceptable salt thereof, wherein the rofecoxib has d90 particle size in the range of about 10 to about 12 µm, d50 particle size in the range of about 3 µm to about 4 µm, and a d10 particle size in the range of about 0.5 µm to about 1.0 µm.  The previously allowed claims are directed to a pharmaceutical composition comprising highly pure rofecoxib wherein the composition comprises 17.5 mg highly pure rofecoxib, wherein the composition comprises the same or very similar particles sizes.   It would have been prima facie obvious to one of ordinary skill in the art to arrive at the formulation of the instant claims from the formulation of the previously allowed claims.


Claims 1-10, 15-28, 33-46, and 51-53 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-62 of copending Application No. 17/186,697 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are directed to a formulation comprising 17.5 mg of rofecoxib, or a pharmaceutically acceptable salt thereof, wherein the rofecoxib has d90 particle size in the range of about 10 to about 12 µm, d50 particle size in the range of about 3 µm to about 4 µm, and a d10 particle size in the range of about 0.5 µm to about 1.0 µm.  The copending claims are directed to a pharmaceutical composition comprising rofecoxib wherein the rofecoxib comprises less than 0.05% of 4-[4-(methylsulfonyl)phenyl]-3-phenyl-5-hydroxyfuran-2-one wherein the composition comprises 17.5 mg rofecoxib, wherein the composition comprises the same or very similar particles sizes.   It would have been prima facie obvious to one of ordinary skill in the art to arrive at the formulation of the instant claims from the formulation of the previously allowed claims.  
Conclusion
Claims 1-53 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628